Citation Nr: 0212109	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to June 10, 1999, for 
a 10 percent disability evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from August 1971 to September 
1976 and he had active duty for training from January 17, 
1967 to June 26, 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that, inter alia, granted service 
connection for tinnitus and assigned a noncompensable rating 
effective April 19, 1994.

This case was remanded in April 1997.  Subsequently, a June 
18, 1999, rating action granted a 10 percent rating for 
tinnitus effective June 10, 1999, the effective date of a 
regulatory change in the criteria for the evaluation of 
tinnitus.  The veteran perfected an appeal as to the 
effective date for that 10 percent rating.

In June 2000, the Board issued a decision that denied the 
veteran's claim for an earlier effective date for the 10 
percent evaluation for tinnitus.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Court issued an order that vacated the 
June 2000 Board decision and remanded the case pursuant to 
the Secretary's unopposed Motion for Remand.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's tinnitus is not shown to be due to head 
injury, concussion or acoustic trauma.


CONCLUSION OF LAW

An effective date prior to June 10, 1999 for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 7104(c) (West 1991); and 38 
C.F.R. §§ 2.6(e)(9), 4.87, 14.507(b), 19.5, Diagnostic Code 
6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the motion for remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the July 1999 
statement of the case (SOC), and the Board's June 2000 
decision, of the evidence necessary for entitlement to the 
benefit sought.  In addition, the Secretary's Motion for 
Remand dated in April 2001 contained discussion of the VCAA.  
The Board concludes that the discussions in the SOC, the 
Board's previous decision, and the Motion for Remand, 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the Board sent the appellant a letter dated in May 
2002 requesting submission of any additional evidence.  The 
veteran replied that he had no additional evidence to submit.  
The veteran testified at a hearing before the undersigned in 
January 2000.  He did not identify any additional unobtained 
evidence that would be relevant to the issue currently before 
the Board.  Thus, VA was not obligated to inform the veteran 
what records it would obtain.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran's available service medical records 
are of record.  There is no indication in the record that 
relevant evidence has not been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran's service medical records (SMR) reflect that 
examination in August 1966 into the Army National Guard and 
examination for separation from the National Guard in June 
1967 revealed no pertinent abnormality.

The examination into active service in July 1971 revealed no 
pertinent abnormality except that audiometric testing 
revealed a high frequency hearing loss.  In January 1973 the 
veteran complained of constant ringing in his ears.  General 
Physical examination in June 1975 also revealed decreased 
hearing in the high frequencies.  In December 1975 the 
veteran complained of having had a ringing in his ears for 
two years.  His right tympanic membrane was scarred.  A 
clinical note associated with audiogram testing in December 
1975 reflects that this audiogram revealed a mild bilateral 
high frequency hearing loss.  The assessment was tinnitus 
probably secondary to chronic sinus congestion or multiple 
old ear infections.

The examination for separation from active service in 
September 1976 revealed no pertinent abnormality.  In an 
adjunct medical history questionnaire the veteran did relate 
having or having had hearing loss.

At a March 9, 1995 RO hearing the veteran submitted into 
evidence a five (5) page summary of his SMR.  He testified in 
his employment with a railroad he had been exposed to a lot 
of loud noises without any ear protection but had never had 
tinnitus or a noticeable hearing loss (page 9).  He did not 
know at service entrance that he had a hearing loss in his 
right ear (page 10).  During childhood he had had ordinary 
ear infections associated with colds but they were not 
prolonged infections and had not caused drainage (page 10).  
He testified, in substance, that when he had served in 
Germany as a supply sergeant moving heavy equipment and 
vehicles he had been exposed to loud noises but had not worn 
ear protection and had first noticed both tinnitus and a 
hearing loss while in Germany (pages 11 and 12).  After 
serving in Germany, he had been a tank commander for 6 months 
at Ft. Knox, although his military occupational specialty had 
apparently not been changed in his service records, and 
although he had worn ear protection at this time it was not 
of much help when he was exposed to loud noises inside a tank 
and when firing tank weapons (pages 12 and 13).  He had 
complained of and sought treatment for hearing loss and 
tinnitus while in Germany and, apparently, an infection had 
been suspected but never found and he had been given Actifed 
for the tinnitus but it had not help (page 15).

The veteran further testified at the 1995 RO hearing that he 
had not noticed a hearing loss until he had developed 
tinnitus in 1973 while in Germany (page 31). 

At the March 1997 Board hearing the veteran stated that 
although he had entered military service with a hearing loss 
in his right ear, it had gotten worse during service, 
according to the physicians with whom he had spoken and the 
audiometric tests during service (page 3).  When he had gone 
on sick call in Germany, at the time he first developed 
tinnitus, it was not known if he had an ear infection (page 6 
and pages 10 and 11). 

Placed into the claims file sometime in 1997 is a VAOPT of 
September 1979 reflecting that the veteran had not noted a 
hearing loss but had constant noise in both ears.  The 
diagnoses were (1) residuals of bilateral otitis media, (2) 
perceptive high frequency hearing loss, and (3) bilateral 
tinnitus arium.  

At the January 2000 Board hearing the veteran testified that 
when first seen for tinnitus in Germany he had not been told 
that he had any other problems with his ears (page 8).  He 
did not know what the cause of his tinnitus was, although it 
first started in 1973 (page 11).  The veteran had already 
submitted all available copies of the SMR in his possession 
(page 14).  He had first become aware of a hearing loss in 
1973 when he had first developed tinnitus but he did not 
recall any particular event preceding the tinnitus and 
hearing loss; rather, he simply woke up one morning and had 
tinnitus, which is bilateral; also, his bilateral hearing 
loss is worse in the right ear than in the left ear (page 
15).

A June 18, 1999 rating action granted a 10 percent rating for 
tinnitus effective June 10, 1999, the effective date of a 
regulatory change in the criteria for the evaluation of 
tinnitus.  The veteran subsequently perfected an appeal as to 
the effective date for that 10 percent rating.

Prior to June 10, 1999, under 38 C.F.R. § 4.87, Diagnostic 
Code 6260 a 10 percent rating was the only compensable 
schedular rating assignable for tinnitus and was assigned 
when the tinnitus was persistent as a symptom of head injury, 
concussion or acoustic trauma.  Effective June 10, 1999, a 10 
percent rating remains the only and the maximum schedular 
rating assignable for tinnitus and is assigned when the 
tinnitus is recurrent, regardless of the etiology.

In the January 2000 and August 2002 Informal Hearing 
Presentations, citation was made to McCay v. Brown, 9 Vet. 
App. 381 (1996) and Harper v. Brown, 10 Vet. App. 125 (1997), 
and 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) were cited 
for the proposition that the effective date of the 10 percent 
rating for tinnitus should be one-year prior to the 
application for benefits.  However, in McCay v. Brown, 106 
F.3d 1577, 1579 (1997) the United States Court of Appeals for 
the Federal Circuit noted that 38 U.S.C.A. § 5110(g) provides 
that when there is compensation:

"awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  In no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier."

McCay, at 1579.

The Federal Circuit then went on to hold that the "date of 
administrative determination of entitlement" was the date 
upon which the administrative determination is made, i.e., 
the date of decision.  McCay, 1579 - 1580.

Here, the date of administrative determination is the June 
18, 1999 rating decision which awarded the 10 percent 
evaluation for tinnitus effective June 10, 1999, the 
effective date of revised rating criteria.  As quoted above, 
38 U.S.C.A. § 5110(g) specifically precludes an award prior 
to effective date of "Act or administrative issue" and, thus, 
the 10 percent rating may not be assigned under 38 U.S.C.A. § 
5110(g) prior to June 10, 1999 in the absence of an intent to 
have the revised rating criteria made retroactive prior 
thereto which is not the case here.

When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 
VAOGCPREC 11-97 at 1.  This determination depends on the 
facts of the particular case and therefore is made on a case-
by-case basis. VAOGCPREC 11-97 at 2.  See also DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997) (see also Carpenter v. 
West, 11 Vet. App. 140, 146 (1998) (citing DeSousa).

Where rating criteria are changed without indication of 
intent for retroactive application, 38 U.S.C.A. § 5110(g) 
(West 1991) (the effective date of liberalizing law "shall 
not be earlier than the effective date" thereof) governs and 
precludes application of a later liberalizing law to a claim 
prior to the effective date of the liberalizing law.  In 
VAOGCPREC 03-2000 it was held that when the VA rating 
schedule is amended while an increased rating claim is 
pending, the Board should (1) determine whether the 
intervening change is more favorable to the veteran; and (2) 
if the amendment is more favorable, that provision shall 
apply to rate the disability for periods from and after the 
effective date of the regulatory change; and (3) the Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  All evidence is considered in reaching 
these determinations.  (The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. § 
7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 
19.5 (2001)).

Here, a 10 percent rating is not assignable for tinnitus 
under the previous criteria because the SMR are negative for 
head injury or concussion and for acoustic trauma.  Rather, 
the SMR indicated that the bilateral tinnitus was due to 
chronic sinus congestion or multiple old ear infections.

Also, on VA examination in July 1994 the veteran reported 
that his tinnitus began suddenly in 1973 or 1974 and he did 
not recall any particular activity which caused the tinnitus.  
His history was negative for ear surgery, ear pain or recent 
ear infections or drainage.  He reported having been exposed 
to significant amounts of noise during service on rifle 
ranges and from heavy equipment and weapons fire.  He had 
also been exposed to a significant amount of noise in his 
civilian occupation with the railroad for over eight years.

While the Board does not doubt that, as he testified, the 
veteran was exposed to loud noises during service, both while 
working in supply in Germany and as a tank commander at Ft. 
Knox, it is also noted that the veteran testified in March 
1997 that, in substance, when he was seen on sick call it was 
suspected that his tinnitus might be due to an infection and 
he was given Actifed but was not given an antibiotic (page 6 
of that transcript and pages 10 and 11 of the 1997 Board 
hearing).  At the January 2000 Board hearing he testified 
that when first seen for tinnitus in Germany he had been 
exposed to loud noises from moving heavy machinery and when 
seen on sick call he had not been told that he had any other 
problem with his ears but had had constant tinnitus since 
then (page 8 of that transcript).

In sum, for a 10 percent rating to be assigned for bilateral 
tinnitus from the date of the grant of service connection of 
April 19, 1994 until the effective date of the revised rating 
criteria of June 10, 1999 there must be competent medical 
evidence establishing that the tinnitus is due to head 
trauma, concussion or acoustic trauma.  Here, there is no 
such evidence.  Rather, the only clinical evidence indicative 
of the etiology of the tinnitus is the inservice notation 
that it was possibly due to sinusitis or past ear infections 
but neither of these etiologies serves as a basis for a 10 
percent evaluation under the rating criteria in effect prior 
to June 10, 1999.

The Board may not rely upon its' own independent medical 
judgment. Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Also, the Board may not rely upon the lay opinion of the 
veteran as to the etiology of his bilateral tinnitus because 
he lacks the education, training, and experience to render a 
competent medical diagnosis or opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, absent competent evidence that the bilateral 
tinnitus was due to acoustic trauma, head injury or 
concussion, a 10 percent rating may not be assigned prior to 
June 10, 1999.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.


ORDER

An effective date prior to June 10, 1999 for a 10 percent 
disability evaluation for tinnitus is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

